Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method, performed by a Mean Opinion Score (MOS) estimator, for predicting a multimedia session MOS, wherein the multimedia session comprises a video session and an audio session, wherein video quality is represented by a vector of per-time-unit scores of video quality and wherein audio quality is represented by is a vector of per-time-unit scores of audio quality, and wherein the multimedia session is represented by a vector of rebuffering start times of each rebuffering event and a vector of rebuffering durations of each rebuffering event, the method comprising: generating audiovisual quality features from the vector of per-time-unit scores of video quality and the vector of per-time-unit scores of audio quality, the audiovisual quality features comprising: a vector of per-time-unit scores of audiovisual quality; a weighted combination of the per-time-unit scores of audiovisual quality; a negative bias representing how a sudden drop in per-time-unit scores of audiovisual quality affects the multimedia session MOS; and a term representing a degradation due to oscillations in the per-time-unit-scores of audiovisual quality; generating buffering features from the vector of rebuffering start times of each rebuffering event and the vector of rebuffering durations of each rebuffering event; and estimating a multimedia session MOS from the generated audiovisual quality features and the generated buffering features,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457